Citation Nr: 0639363	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-08 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for disability due to 
dysplasia of the cervix.  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran requested that she be afforded a hearing at the 
RO at the time she filed her substantive appeal in May 2002.  
Since that time the veteran's case has been remanded by the 
Board several times, the last time being in December 2005, to 
give the veteran the opportunity to appear at a hearing.  The 
veteran was last scheduled for a Travel Board hearing in July 
2006 at the Columbia RO for which she failed to report.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2006).  


FINDING OF FACT

The veteran does not have any currently shown disability due 
to dysplasia of the cervix.


CONCLUSION OF LAW

The veteran does not have disability due to dysplasia of the 
cervix that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§  
1110, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records (SMRs) include a July 1997 cytology 
report which revealed a low grade squamous intraepithelial 
lesion encompassing human papilloma virus changes.  A 
September PAP smear revealed dysplasia and a colposcopy was 
performed.  A biopsy revealed squamous metaplasia/ 
inflammation.  The colposcopy was noted to be normal.  A 
colposcopy was performed in April 1998 and was noted to be 
normal.  A pap smear obtained in April 1998 revealed reactive 
cellular changes associated with acute inflammation and/or 
squamous metaplasia and a single atypical squamous cell of 
unknown origin.  A pap smear obtained in November 1998 
revealed reactive cellular changes associated with acute 
inflammation and/or squamous metaplasia.  A pap smear 
obtained in November 1999 revealed atypical squamous cells of 
undetermined significance and atypical squamous metaplasia.  
A pap smear obtained in February 2000 revealed a low grade 
squamous intraepithelial lesion encompassing mild dysplasia.  
In March 2000 the veteran underwent a cryotherapy procedure.  
The veteran was scheduled for a follow-up pap smear in April 
2000 the results of which were not contained in the veteran's 
SMRs.  

The veteran was afforded a VA gynecological examination in 
June 2000.  The veteran reported that she had normal pap 
smears from the age of thirteen years old.  She said that 
while she was in the military in 1997 to 1998 the pap smears 
began showing cervical dysplasia/low-grade squamous 
intraepithelial lesion with changes associated with human 
papilloma virus.  She underwent cryosurgery in March 2000.  
Pap smears performed after the surgery was noted to be within 
normal limits.  Physical examination revealed a diagnosis of 
a history of mild cervical dysplasia and treatment with 
cryosurgery with normal pap smears since treatment.  The 
examiner said the veteran will need repeated pap smears every 
six months for a period of two years and then to an annual 
regimen if there are normal findings.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2000 to May 2006.  A June 2000 pap 
smear revealed findings consistent with acute inflammation 
but no apparent dysplasia or malignant findings were noted.  
A December 2000 pap smear showed cytopathic changes 
consistent with viral changes.  In March 2001 the veteran was 
seen for a follow-up pap smear.  The veteran underwent a 
colposcopy in June 2001.  An endocervical biopsy and an 
endocervical curetting were both noted to be unremarkable.  
The veteran underwent a follow-up pap smear in August 2001 
which revealed atypical squamous cells.  She was to return 
for a follow-up pap smear in four months.  Pap smears 
obtained in May 2002 and August 2002 were negative for 
intraepithelial lesion or malignancy.  A pap smear obtained 
in May 2003 was negative for intraepithelial lesion or 
malignancy inflammation squamous metaplasia.  Reactive 
changes associated with inflammation were noted.  The pap 
smear was reported to be normal.  A pap smear obtained in 
April 2006 was negative for intraepithelial 
lesion/malignancy.  

Private medical records associated with the claims file from 
St. Elizabeth's Hospital and Memorial Hospital were unrelated 
to the issue on appeal  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability due to dysplasia of the 
cervix.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  The 
veteran's SMRs reveal evaluation for dysplasia while she was 
in service.  The veteran underwent two colposcopies and a 
cryosurgery to treat the dysplasia while in service.  
Physical examination at the time of the June 2000 VA 
examination revealed a diagnosis of a history of mild 
cervical dysplasia and treatment with cryosurgery and normal 
pap smears since treatment.  The VA treatment records reveal 
that in December 2000 a pap smear showed cytopathic changes 
consistent with viral changes and in August 2001 a pap smear 
revealed atypical squamous cells.  However, in June 2001 an 
endocervical biopsy and an endocervical curetting were both 
noted to be unremarkable.  Pap smears obtained in May 2002, 
August 2002, May 2003, and April 2006 were negative for 
intraepithelial lesion or malignancy.  Absent a current 
diagnosis of disability due to the dysplasia that was shown 
in service, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that she has 
disability due to dysplasia of the cervix which should be 
service connected.  While the veteran is capable of providing 
information regarding her current condition, as a layperson, 
she is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for disability due to dysplasia of the 
cervix.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 
3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed her original claim for service connection 
in May 2000, prior to enactment of the VCAA.  The RO sent the 
veteran a letter in March 2001 and informed her of the 
evidence/information required to substantiate her claim.  She 
was informed of the elements to satisfy in order to establish 
service connection.  She was advised to submit any evidence 
she had to show that she had a current disability and to 
identify sources of evidence/information that she wanted the 
RO to obtain on her behalf.  The RO reconsidered the 
veteran's claim in a July 2001 rating decision.  The RO sent 
follow-up letters to the veteran in August 2004 and again 
informed of the evidence/information required to substantiate 
her claim.   

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence she was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which [s]he 
[was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 
122 (2004).  Consequently, the Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or the appellant's response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private medical records.  The veteran was 
afforded a VA examination.  The veteran has not alleged that 
there is any outstanding evidence that would support her 
contention that service connection should be granted.  The 
Board is not aware of any outstanding evidence.


ORDER

Entitlement to service connection for disability due to 
dysplasia of the cervix is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


